RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Claims 1-19 are pending in the application. Amendments to the claims filed on 02/16/2021 have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 rejections of the claims made of record in the office action mailed on 11/19/2020 have been withdrawn due to Applicant’s arguments in the response filed 02/16/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-3 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bujard (U.S. App. Pub. No. 2006/0099420).
Regarding claims 1 and 15, Bujard teaches pigments comprising an optional A layer consisting of metal, a B located between an A layer and a C layer and a C consisting of SiOx wherein x is between 0.7 and 2.0 on layer B. (Abstract). The pigments have ratios of length to width of at least 2:1 and would therefore be considered lamellar. (par. [0016]). The layer B is a composite layer which is the product of converting a portion of the material from layer A and layer C together by calcination. (par. [0008]-[0010]). The structure of the layers of the final product includes an A/B/C or C/B/A/B/C structure wherein A would be the unconverted core region, B would the converted layer on the surface of the core which includes a first material from the core and a second material from the layer C. Bujard further teaches an additional high refractive dielectric layers may be applied onto the surface of the pigments (i.e. functional coatings) (par. [0044] and [0052]-[0054]).
The inner core material (A) includes metallic material such as aluminum (par. [0040]). The C layer is comprises of a SiOz (i.e. silicate) compound which the examiner is interpreting as being equivalent to a “glass” as presently claimed in that it would be a non-crystalline material.
Regarding claims 2-3, the functional coating of Bujard include high refractive metal oxide layers including titanium dioxide. (par. [0052]-[0054]).
Regarding claim 14, the method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.
Regarding claims 16-19, the pigments used in Bujard may include Cr (par. [0017]) which would therefore make the pigments magnetic, heat conductive and electrically conductive as claimed. 

Claims 1-2 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleifstein et al. (U.S. Pat. No. 5,399,432).
Regarding claim 1, Schleifstein et al. teaches galvanically compatible conductive fillers comprising an electrically conductive core that is metallic, an electrically conductive material that is substantially inert and a noble metal or metal alloy which is electrically conductive and is interposed between the conductive core and the electrically conductive material. (Abstract). The noble metal or metal alloy includes compounds which are the result of a chemical conversion coating or electrolessly deposited onto the surface of the metal core material (col. 12, line 67- col. 13, line 19). The noble metal or metal alloy layer is therefore on the surface of the core a combination of the metal in the core and the metal deposited thereon, with the inner core regions being unconverted and the outer layer of the noble metal layer being unconverted. The noble metal layer includes a conductive material as the second material presently claimed. The electrically conductive material on the outer surface of the pigment includes refractory materials (col. 8, line 59 and col. 9, line 41).
Regarding claim 2, the electrically conductive refractory material includes metal oxides. (col. 9, lines 36-41).
Regarding claim 14, the method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner 
Regarding claims 15-19, the particles of Weiss et al. include electrically conducting materials and may include magnetic materials such as iron oxide. (col. 9, lines 34-36). 


Claim Rejections - 35 USC § 103
Claims 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bujard (U.S. App. Pub. No. 2006/0099420) in view of Kuebelbeck et al. (U.S. App. Pub. No. 2005/0204958).
Bujard is relied upon as described in the rejection of claim 1, above.
Bujard does not teach a functional coating comprising a taggant as presently claimed.
Kuebelbeck et al. teaches a platelike effect pigment having a melamine formaldehyde resin thereon containing a fluorescent dye or UV absorber material on the outer surface thereof for improving the brightness and luminosity of the effect pigments. (Abstract and par. [0015]-[0017]).
It would have been obvious to one of ordinary skill in the art to apply a functional coating having a UV absorber or fluorescent material on the metal effect pigments of Bujard, as taught by Kuebelbeck et al.
One of ordinary skill in the art would have found it obvious to apply a functional coating having a fluorescent material or UV absorber in order to improve the brightness and luminosity of the effect pigments, as taught in Kuebelbeck et al.

Regarding claim 12, Kuebelbeck et al. further teaches inclusion of a UV absorber including 2,4-bis[[4-(2-ethylhexyloxy)-2-hydroxy]phenyl]-6-(4-methoxyphenyl)-1,3,5--triazine (another name for –bis-ethylhexyloxyphenol methoxyphenyl triazine) (par. [0019]) in the coatings layers which inhibits fading of the underlying layers. (par. [0017]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bujard (U.S. App. Pub. No. 2006/0099420) in view of Sapper et al. (WO 01/94029).
Bujard is relied upon as described in the rejection of claim 1, above.
Bujard does not teach a functional coating comprising a surfactant as claimed.
Sapper et al. teaches coating compositions for unprimed iron-based substrates wherein the coating comprising a hydrophilic color/effect imparting pigment. (Abstract). Sapper et al. further teaches that the surface of the pigments are functionalized with a surfactant, such as nonionic surfactants to hydrophilize the pigments which allows them to be used in an aqueous coating composition to reduce the amount of organic solvents used during painting of substrates such as those used in automotive applications.
It would have been obvious to one of ordinary skill in the art to treat the outer surface of the pigments of Bujard with a surfactant, including nonionic surfactants, as disclosed in Sapper et al.
One of ordinary skill in the art would have found it obvious to treat the alter surface of the pigments of Bujard with a surfactant in order to render them hydrophilic for use in an aqueous coating composition.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bujard (U.S. App. Pub. No. 2006/0099420) in view of Cacace et al. (U.S. Pat. No. 6,533,858).
Bujard is relied upon as described in the rejection of claim 1, above.
Bujard does not teach a functional coating comprising a steric stabilizer as claimed in claim 7 or an organic compound as claimed in claim 9.
Cacace et al. teaches effect pigments which are non-bleeding and non-agglomerated comprising one or more hydrolyzed silane coupling agents attached to the surface thereof. (Abstract). The pigments are surface modified with the silane coupling agents in order to improve the affinity between the organic and inorganic materials. (col. 4, lines 17-24). Examples of silanes include aminopropyltriethoxysilane which is an example of an amine compound which would have steric stabilizing effects. (col. 4, lines 30-45).
It would have been obvious to one of ordinary skill in the art to modify the surface of the pigments of Bujard with a silane compound, including aminopropyltriethoxysilane, as disclosed in Cacace et al.
One of ordinary skill in the art would have found it obvious to modify the surface of the pigments with a silane compound in order to improve the compatibility of the pigments with a resin material and to reduce the agglomeration thereof.

Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bujard (U.S. App. Pub. No. 2006/0099420) in view of Kong et al. (U.S. App. Pub. No. 2008/0095852).
Bujard is relied upon as described in the rejection of claim 1, above.
Bujard does not teach a functional coating comprising an ormosil having a composition as claimed.
Kong et al. teaches a layered nanoparticle having either a porous or solid core. (par. [0087]). The shell material may be a ormosil including combinations of VTES, TEOS and acrylate containing silanes. (par. [0148]). The shell composition disclosed in Kong et al. are advantageous from the standpoint of having a dopant species therein for using the nanoparticles in applications such as optical storage, data encryption and security ink. (par. [0013]).
It would have been obvious to one of ordinary skill in the art to apply an ormosil coating composition as disclosed in Kong et al. onto the surface of the pigments of Bujard
One of ordinary skill in the art would have found it obvious to apply an ormosil coating in view of the use of the coating for encapsulating a dopant materials in discrete locations of the pigments, which may be used for example in security inks.

Regarding claims 16-17, Kong et al. teaches that the dopant material may be a magnetic material (par. [0150]), thereby rendering the particles magnetic. It would have been obvious to render the pigments of Bujard magnetic for use in security features by aligning them or for use in EMI applications.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bujard (U.S. App. Pub. No. 2006/0099420) in view of O’Keefe (U.S. App. Pub. No. 2006/0159922).
Bujard is relied upon as described in the rejection of claim 1, above.
Bujard does not teach a functional coating comprising a dye from the group selected in claim 11.
O’Keefe teaches thermal infra-red reflective pigments which comprise flakes having coatings thereon containing dyes such as phatlocyanines. (par. [0050]-[0053]). These types of dyes are used due to their low refractive index to compensate for increased refractive index due to the binder material in the coating, thereby mitigating TIR losses. (par. [0014]).
It would have been obvious to one of ordinary skill in the art to use phtalocyanine dyes as a colorant in coating layer on the surface of the pigments of Bujard
One of ordinary skill in the art would have found it obvious to use phathlocyanine dyes due to their low refractive index which improves any losses in IR reflectivity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bujard (U.S. App. Pub. No. 2006/0099420) in view of Huber (U.S. Pat. No. 7,579,079).
Bujard is relied upon as described in the rejection of claim 1, above.
Bujard does not teach a functional coating comprising an antioxidant chosen from a hindered amine light stabilizer.
Huber teaches UV-stabilised particles having on the surface thereof a treatment material including hindered amines. (col. 4, lines 11-20). Huber teaches that the UV stabilizer material which allows the particles to be used in a surface coating as a UV filter. (col. 1, lines 6-22).
It would have been obvious to one of ordinary skill in the art to apply a hindered amine light stabilizer to the surface of the pigments of Bujard
One of ordinary skill in the art would have found it obvious to apply a hindered amine light stabilizer on the surface of the pigments in order to impart UV protecting properties to the pigments, which have utility when using the pigments in a UV filter coating composition.

Claims 1-4 and 14-19 are rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238).
Regarding claims 1-4, Uchikawa et al. teaches a pigment comprising a copper or copper alloy that is subjected to a chemical conversion coating process. (Abstract). The conversion coating is produced by mixing the pigments in a potassium sulfide solution to provide a sulfide film having a dark brown color. (page 3, lines 42-73). The conversion coating would therefore comprise on the surface of the core material a region that comprises copper from the pigment with the sulfide from the conversion layer and the outer surface of the conversion coating would be sulfide material.
Uchikawa et al. does not teach the inclusion of a functional coating as claimed.
Argoitia et al. teaches chromatic diffractive pigments having a reflective layer, a dielectric material on either side of the reflector layer and an absorber layer on each dielectric layer. (Abstract, Fig. 4 and 6). Argotia et al. teaches that the dielectric layer includes metal oxide materials such as titanium, aluminum oxide and tin oxide. (col. 14, lines 8-47). The absorber layers may include metallic materials such as chromium, nickel, aluminum, silver, copper, platinum, vanadium, cobalt, iron, tin, tungsten, molybdenum and rhodium. (col. 17, lines 16-39). The functional layers created a diffraction grating which creates a color shifting effect. (col. 4, lines 11-35).
It would have been obvious to one of ordinary skill in the art to provide functional coatings as described in Argoitia et al. onto the surface of the copper flakes of Uchikawa et al.
One of ordinary skill in the art would have found it obvious to provide functional coatings as described in Argoitia et al. in order to provide interence patterns to the flakes which are desirably used in several applications such as inks, paints, plastics and cosmetics.

Regarding claim 14, the method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.
Regarding claims 15-19, the particles of Uchikawa and Argoitia et al. include electrically conducting materials (Uchikawa et al., Abstract). and may include magnetic materials. (Argoitia, col. 17, lines 16-39).

Claims 5, 10 and 12 are rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of Kuebelbeck et al. (U.S. App. Pub. No. 2005/0204958).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa and Argoitia et al. do not teach the taggant material as claimed
Kuebelbeck et al. teaches a platelike effect pigment having a melamine formaldehyde resin thereon containing a fluorescent dye or UV absorber material on the outer surface thereof for improving the brightness and luminosity of the effect pigments. (Abstract and par. [0015]-[0017]).
It would have been obvious to one of ordinary skill in the art to apply a functional coating having a UV absorber or fluorescent material on the metal effect pigments of Uchikawa, as taught by Kuebelbeck et al.
One of ordinary skill in the art would have found it obvious to apply a functional coating having a fluorescent material or UV absorber in order to improve the brightness and luminosity of the effect pigments, as taught in Kuebelbeck et al.

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of Sapper et al. (WO 01/94029).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa and Argoitia et al. do not teach the surfactant material as claimed
Sapper et al. teaches coating compositions for unprimed iron-based substrates wherein the coating comprising a hydrophilic color/effect imparting pigment. (Abstract). Sapper et al. further teaches that the surface of the pigments are functionalized with a surfactant, such as nonionic surfactants to hydrophilize the pigments which allows them to be used in an aqueous coating composition to reduce the amount of organic solvents used during painting of substrates such as those used in automotive applications.
It would have been obvious to one of ordinary skill in the art to treat the outer surface of the pigments of Uchikawa et al. with a surfactant, including nonionic surfactants, as disclosed in Sapper et al.
One of ordinary skill in the art would have found it obvious to treat the alter surface of the pigments of Uchikawa et al. with a surfactant in order to render them hydrophilic for use in an aqueous coating composition.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of Cacace et al. (U.S. Pat. No. 6,533,858).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa et al. does not teach a functional coating comprising a steric stabilizer as claimed in claim 7 or an organic compound as claimed in claim 9.
Cacace et al. teaches effect pigments which are non-bleeding and non-agglomerated comprising one or more hydrolyzed silane coupling agents attached to the surface thereof. (Abstract). The pigments are surface modified with the silane coupling agents in order to improve the affinity between the organic and inorganic materials. (col. 4, lines 17-24). Examples of silanes include aminopropyltriethoxysilane which is an example of an amine compound which would have steric stabilizing effects. (col. 4, lines 30-45).
It would have been obvious to one of ordinary skill in the art to modify the surface of the pigments of Uchikawa et al. with a silane compound, including aminopropyltriethoxysilane, as disclosed in Cacace et al.
One of ordinary skill in the art would have found it obvious to modify the surface of the pigments with a silane compound in order to improve the compatibility of the pigments with a resin material and to reduce the agglomeration thereof.

Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of Kong et al. (U.S. App. Pub. No. 2008/0095852).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa et al. does not teach a functional coating comprising an ormosil having a composition as claimed.
Kong et al. teaches a layered nanoparticle having either a porous or solid core. (par. [0087]). The shell material may be a ormosil including combinations of VTES, TEOS and acrylate containing silanes. (par. [0148]). The shell composition disclosed in Kong et al. are advantageous from the standpoint of having a dopant species therein for using the nanoparticles in applications such as optical storage, data encryption and security ink. (par. [0013]).
It would have been obvious to one of ordinary skill in the art to apply an ormosil coating composition as disclosed in Kong et al. onto the surface of the pigments of Uchikawa et al.
One of ordinary skill in the art would have found it obvious to apply an ormosil coating in view of the use of the coating for encapsulating a dopant materials in discrete locations of the pigments, which may be used for example in security inks.

Regarding claims 16-17, Kong et al. teaches that the dopant material may be a magnetic material (par. [0150]), thereby rendering the particles magnetic. It would have been obvious to render the pigments of Uchikawa et al. magnetic for use in security features by aligning them or for use in EMI applications.

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of O’Keefe (U.S. App. Pub. No. 2006/0159922).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa et al. does not teach a functional coating comprising a dye from the group selected in claim 11.
O’Keefe teaches thermal infra-red reflective pigments which comprise flakes having coatings thereon containing dyes such as phatlocyanines. (par. [0050]-[0053]). These types of dyes are used due to their low refractive index to compensate for increased refractive index due to the binder material in the coating, thereby mitigating TIR losses. (par. [0014]).
It would have been obvious to one of ordinary skill in the art to use phtalocyanine dyes as a colorant in coating layer on the surface of the pigments of Uchikawa et al.
One of ordinary skill in the art would have found it obvious to use phathlocyanine dyes due to their low refractive index which improves any losses in IR reflectivity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of Huber (U.S. Pat. No. 7,579,079).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa et al. does not teach a functional coating comprising an antioxidant chosen from a hindered amine light stabilizer.
Huber teaches UV-stabilised particles having on the surface thereof a treatment material including hindered amines. (col. 4, lines 11-20). Huber teaches that the UV stabilizer material which allows the particles to be used in a surface coating as a UV filter. (col. 1, lines 6-22).
It would have been obvious to one of ordinary skill in the art to apply a hindered amine light stabilizer to the surface of the pigments of Uchikawa et al.
One of ordinary skill in the art would have found it obvious to apply a hindered amine light stabilizer on the surface of the pigments in order to impart UV protecting properties to the pigments, which have utility when using the pigments in a UV filter coating composition.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 02/16/2021 regarding the 35 U.S.C. 102(a)(1) rejections made of record in the office action mailed on 11/19/2020 have been carefully considered but are deemed unpersuasive.
Applicant argues that the newly amended limitations are not taught in Bujard et al. The Examiner disagrees. The limitation “glasses” in the Markush group as amended in the claim listing filed 02/16/2021 would broadly encompass any non-crystalline materials such as the SiOz material for the layer disclosed in Bujard et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.